766 N.W.2d 848 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jermell Darnell JOHNSON, Defendant-Appellant.
Docket No. 137659. COA No. 286627.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 26, 2008 *849 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
MARILYN J. KELLY, C.J., not participating because she served on the Court of Appeals panel that affirmed the defendant's conviction on direct appeal.